



Exhibit 10.10


OGE Energy Corp.
Director Compensation
Compensation of non-management directors of OGE Energy Corp. ("OGE Energy") in
2018 included an annual retainer fee of $225,000, of which $100,000 was payable
in cash in quarterly installments and $125,000 was deposited in the director's
account under OGE Energy's Deferred Compensation Plan and converted to 3,028
common stock units based on the closing price of OGE Energy's Common Stock on
December 11, 2018. In 2018, the non-management directors did not receive
additional compensation for attending Board or committee meetings but were
instead paid a quarterly cash retainer that was increased from the previous
year. The lead director received an additional $25,000 cash retainer in 2018.
The chair of the Audit Committee received an additional $15,000 cash retainer in
2018. The chair of each of the Compensation and Nominating and Corporate
Governance Committees received an additional $12,500 annual cash retainer in
2018. Each member of the Audit Committee also received an additional annual
retainer of $5,000. These amounts represent the total fees paid to directors in
their capacities as directors of OGE Energy and Oklahoma Gas and Electric
Company in 2018.


Under OGE Energy's Deferred Compensation Plan, non-management directors may
defer payment of all or part of their quarterly cash retainer fee, which
deferred amounts in 2018 were credited to their account as of the quarterly
scheduled payment date. Amounts credited to the accounts are assumed to be
invested in one or more of the investment options permitted under OGE Energy's
Deferred Compensation Plan. In 2018, those investment options included an OGE
Energy Common Stock fund, whose value was determined based on the stock price of
OGE Energy's Common Stock. When an individual ceases to be a director of OGE
Energy, all amounts credited under OGE Energy's Deferred Compensation Plan are
paid in cash in a lump sum or installments. In certain circumstances,
participants may also be entitled to in-service withdrawals from OGE Energy's
Deferred Compensation Plan.


On December 4, 2018, the Compensation Committee met to consider director
compensation. At that meeting, the Compensation Committee increased the annual
equity retainer, noted above, credited on December 11, 2018, from $110,000 to
$125,000.



